Appeal by Paul Vario, Jr. from, an order of the County Court, Nassau County, dated January 24, 1969, which adjudged him in criminal contempt of court. On renewed motion of respondent upon submission of the appeal, appeal dismissed, without costs. No appeal from such an order ordinarily lies, the proper method of review being a proceeding pursuant to article 78 of the CPLR (People v. Longo, 30 A D 2d 828). Appellant also brought on an article 78 proceeding raising therein the same issues as on this appeal, and that proceeding was transferred to this court by the' Special Term. Under the circumstances, the instant appeal is moot and this court will pass upon the issues rendered in the article 78 proceeding (see Matter of Vario v. County Court, Nassau County, 32 A D 2d 1038). Christ, Acting P. J., Benjamin, Munder, Martuseello and Kleinfeld, JJ., concur.